UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-1521



WALTER JAMES HOVATTER,

                                                Plaintiff - Appellant,

          versus


LOGAN C. WIDDOWSON,      individually;      GEORGE
JACOBS, individually,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:03-cv-02904-CCB)


Submitted:   April 25, 2007                     Decided:   May 24, 2007


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Martin H. Schreiber II, LAW OFFICE OF MARTIN H. SCHREIBER II, LLC,
Baltimore, Maryland, for Appellant. J. Joseph Curran, Jr., Attorney
General of Maryland, H. Scott Curtis, Assistant Attorney General,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Walter James Hovatter appeals the district court’s order

granting summary judgment to the Appellees in his 42 U.S.C. § 1983

(2000) and Maryland constitutional action.              Hovatter argues on

appeal that the district court erred in granting summary judgment

to the Defendants because he did not have notice and an adequate

opportunity to be heard on whether Franks v. Delaware, 438 U.S. 154

(1978), precluded his claims.           He also challenges the district

court’s decision to limit the scope of his claims to May 2 and 3,

1994.     Finding no error, we affirm.

             This court reviews an award of summary judgment de novo.

Higgins v. E. I. DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th

Cir. 1988).       Summary judgment is appropriate only if there are no

genuine issues of material fact and the moving party is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56(c); Celotex

Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).            A district court

may grant summary judgment, even sua sponte, so long as the party

against    whom    summary   judgment    is   granted   has   “an   adequate

opportunity to demonstrate a genuine issue of material fact.” U.S.

Dev. Corp. v. Peoples Fed. Sav. & Loan Ass’n, 873 F.2d 731, 735

(4th Cir. 1989).

            We have reviewed the briefs, joint appendix, and record

on appeal and find no reversible error. Accordingly, we affirm for

the reasons stated by the district court.         Hovatter v. Widdowson,


                                   - 2 -
No.   1:03-cv-02904-CCB   (D.   Md.   filed   Mar.   29,   2006   &   entered

Mar. 30, 2006).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                  - 3 -